Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 1 of 62 PageID #: 7360




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 NATERA, INC.,                                   )
                                                 )
                       Plaintiff,                )
                                                 )
        v.                                       )   C.A. No. 20-125 (LPS)
                                                 )   (CONSOLIDATED)
 ARCHERDX, INC., ARCHERDX, LLC and               )
 INVITAE CORP.                                   )   JURY TRIAL DEMANDED
                                                 )
                       Defendants.


                        SECOND AMENDED CONSOLIDATED
                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Natera, Inc. (“Natera”), for its Second Amended Consolidated Complaint against

defendants ArcherDX, Inc., ArcherDX, LLC (“Archer”) and Invitae Corporation (“Invitae”)

(collectively, “Defendants”), hereby alleges as follows:

                               OVERVIEW OF THE ACTION

       1.      This is a consolidated patent infringement action brought under 35 U.S.C. § 271

arising from Defendants’ infringement of Natera’s United States Patent No. 10,538,814 (“the

’814 patent”), United States Patent No. 10,557,172 (“the ’172 patent”), United States Patent No.

10,590,482 (“the ’482 patent”), United States Patent No. 10,597,708 (“the ’708 patent”) and

United States Patent No. 10,731,220 (the “’220 patent”) (collectively, the “Asserted Patents”),

by the manufacture, use, sale, and offer to sell of Archer’s LiquidPlex (previously called Reveal

ctDNA), VariantPlex, FusionPlex, STRATAFIDE, Personalized Cancer Monitoring (“PCM”),

and ArcherMET products, and any other oncology products that use the same technology as the

previously mentioned products (collectively, the “Accused Products”). The Accused Products




                                                1
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 2 of 62 PageID #: 7361




all use Archer’s Anchored Multiplex PCR (“AMP”) on nucleic acids. Natera brings this action

to stop Defendants’ infringement of Natera’s innovative, patented technology.

                                         THE PARTIES

       2.      Plaintiff Natera is a corporation organized and existing under the laws of Delaware,

with its principal place of business at 201 Industrial Road, San Carlos, California 94070.

       3.      Founded in 2004, Natera (f.k.a. Gene Security Network) is a pioneering molecular

technology company with industry-leading healthcare diagnostics products. Natera is dedicated

to improving disease management for oncology, reproductive health, and organ transplantation.

For well over a decade, Natera has been researching and developing non-invasive methods for

analyzing DNA in order to help patients and doctors manage diseases. These ongoing efforts have

given rise to a number of novel and proprietary genetic testing services to assist with life- saving

health management.

       4.      Since 2009, Natera has launched ten molecular tests, many of which are available

through major health plans accounting for more than 140 million covered persons in the United

States. Natera’s own robust laboratory processes thousands of genetic tests per month.

       5.      Natera’s pioneering and ongoing innovation is especially evident in the area of cell-

free DNA (“cfDNA”) based testing. In the cfDNA field, Natera has developed unique and highly

optimized cfDNA-based processes that can be used to test non-invasively for a range of conditions.

Natera developed an industry-leading cfDNA test, Panorama, which showcases Natera’s mastery

of cfDNA in the field of non-invasive diagnostics. Panorama is considered the industry leading

test in this space, with over two million tests performed commercially and more than twenty-six

peer-reviewed publications. Natera has also applied its cfDNA platform to the challenge of

detecting and monitoring cancer.




                                                 2
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 3 of 62 PageID #: 7362




         6.    In detecting and monitoring cancer, the use of minimally invasive, blood-based

tests offers significant advantages over older more invasive methods, such as the tumor biopsy.

But a significant technological challenge is that blood-based testing requires the measurement of

very small amounts of relevant genetic material—circulating-tumor DNA (“ctDNA”)—within a

much larger blood sample. Natera’s approach combines proprietary molecular biology and

computational techniques to measure genomic variations in tiny amounts of DNA, representing a

fundamental advance in molecular biology.

         7.    Natera has researched and developed cfDNA technology to provide patients and

healthcare providers with tools for early clinically meaningful detection and monitoring of cancer.

         8.    Natera’s cfDNA platform is the result of over a decade of hard work and investment

of, on average, more than 50 million dollars per year in research and development. Natera has

expended substantial resources researching and developing its technologies and establishing its

reputation among physicians, insurers, and regulators as a company committed to sound science

and consistently accurate, reliable results. This research, and the technological innovations

resulting therefrom, are protected by a substantial patent portfolio, with over 200 patents issued or

pending worldwide, including greater than 60 in the field of oncology.

         9.    Among these patented inventions is the ’220 patent, which Archer infringes.

Archer has used Natera’s patented technology without permission and in violation of the patent

laws.

         10.   ArcherDX, Inc. is a corporation organized and existing under the laws of the state

of Delaware, having a principal place of business at 2477 55th Street, Suite 202, Boulder, CO

80301.




                                                 3
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 4 of 62 PageID #: 7363




       11.     Defendant Invitae Corporation is a corporation organized and existing under the

law of the state of Delaware, having a principal place of business at 1400 16th Street, San

Francisco, California 94103.

       12.     Pursuant to Invitae’s Form 8-K Report to the Securities and Exchange Commission,

on October 2, 2020, Invitae consummated the acquisition of ArcherDX, Inc., with ArcherDX, LLC

becoming a wholly-owned subsidiary of Invitae.

       13.     Defendant ArcherDX has represented that effective October 2, 2020, Defendant

ArcherDX, Inc. merged with Apollo Merger Sub A Inc., which then merged with Apollo Merger

Sub B LLC to form ArcherDX, LLC and that ArcherDX, LLC should be substituted for ArcherDX,

Inc.

       14.     In the agreements related to the merger between Invitae and ArcherDX, Invitae

represented to its shareholders that it will assume ArcherDX’s risks from legal proceedings and

that “[a]fter the completion of the merger, the surviving company [ArcherDX, LLC] and Invitae

will control the lawsuit filed by Natera, Inc. against ArcherDX pursuant to the complaint filed in

the United States District Court for the District of Delaware having the Case No. 1:20-CV-00125

or any other related case for infringement of any patent claim directly related to Case No. 1:20-

CV-00125 (collectively, the “Natera Litigation”).” Accordingly, Defendants ArcherDX, LLC and

Invitae Corporation are successors-in-interest to ArcherDX, Inc. and have further continued to

engage in the infringing conduct alleged in this Second Amended Complaint.

       15.     Instead of developing its own science for its cancer detection and monitoring

products, Defendants have unlawfully used and are using Natera’s patented technology.




                                                4
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 5 of 62 PageID #: 7364




                                  JURISDICTION AND VENUE

        16.     This is an action for patent infringement arising under the patent laws of the United

States, 35 U.S.C. § 1, et seq.

        17.     This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1338(a) because this is a

civil action arising under the Patent Act and declaratory judgment jurisdiction under 28 U.S.C. §§

2201-2202.

        18.     This Court has personal jurisdiction over Archer because Archer is a Delaware

corporation.

        19.     This Court also has jurisdiction over Archer because, upon information and belief,

Archer, directly or indirectly, uses, offers for sale, and/or sells the Accused Products throughout

the United States, including in this judicial district.

        20.     This Court also has jurisdiction over Archer because Archer has availed itself of

this forum, initiating civil actions in this jurisdiction including ArcherDX, Inc. et al v. QIAGEN

Sciences, LLC et al, C.A. 18-1019 MN (D. Del. 2018) and Natera, Inc. v. ArcherDX, Inc., C.A.

20-0125 LPS (D. Del. 2020).

        21.     This Court has personal jurisdiction over Invitae because Invitae is a Delaware

corporation and directly or indirectly, uses, offers for sale, and/or sells the Accused Products

throughout the United States, including in this judicial district.

        22.     This Court has personal jurisdiction over Invitae and Archer because they are

successors-in-interest to ArcherDX, Inc.

        23.     This Court also has jurisdiction over Invitae because, upon information and belief,

Invitae is vicariously liable for the infringing acts of Archer in that Invitae has directed or

authorized the infringing activities of Archer since the October 2 merger. In the alternative, Invitae




                                                   5
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 6 of 62 PageID #: 7365




is the alter ego of Archer, where a unity of interest and ownership exists between Invitae and

Archer such that separate personalities of the two do not in reality in exist. In the agreements

related to the merger between Invitae and ArcherDX, Inc., Invitae represented to its shareholders

that it will assume ArcherDX, Inc.’s risks from legal proceedings and that “[a]fter the completion

of the merger, the surviving company [ArcherDX, LLC] and Invitae will control the lawsuit filed

by Natera, Inc. against ArcherDX pursuant to the complaint filed in the United States District

Court for the District of Delaware having the Case No. 1:20-CV-00125 or any other related case

for infringement of any patent claim directly related to Case No. 1:20-CV-00125 (collectively, the

“Natera Litigation”).”

       24.     The Invitae’s Board of Directors represented that Invitae and ArcherDX, LLC were

to be united through the merger. Specifically, the Invitae Board represented:

       A belief that uniting Invitae and ArcherDX would accelerate the ability of the
       combined company to offer comprehensive support for precision oncology,
       including due to the potential represented by the combination of (i) Invitae’s
       platform, including leadership in diagnostic and hereditary risk testing and strong
       relationships with clinicians caring for cancer patients, including cancer genetic
       counselors, oncologists and imaging centers, and (ii) ArcherDX’s platform, with its
       proprietary Anchored Multiplex PCR (AMPTM) chemistry at the core, which has
       enabled ArcherDX to develop products and services under investigation to optimize
       therapy and enable cancer monitoring across liquid and tissue samples.


       25.     The prospectus for the merger represented: “The merger involves the integration

of two companies that have previously operated independently. Prior to announcement, Invitae

and ArcherDX did not conduct any integration planning for the two companies, and their ability

to do so prior to consummation of the merger may be substantially limited by applicable law. After

the merger, the two companies will devote significant management attention and resources to

integrating the two companies.”




                                                6
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 7 of 62 PageID #: 7366




       26.     Invitae’s 10-02-2020 Form 8-K represented to the investing public: “Invitae

Corporation (NYSE: NVTA), a leading genetics company, today announced that on October 2,

2020, it completed the transaction to bring ArcherDX, a leading genomics analysis company,

into Invitae to create a comprehensive offering that provides testing services for disease risk,

therapy optimization and personalized cancer monitoring to enable precision approaches to cancer

treatment. ‘With the addition of ArcherDX’s technologies, capabilities and team, Invitae is now

well positioned to accelerate the utilization of genetic information throughout a cancer patient’s

journey. Starting from risk profiling and diagnostic testing, moving to therapy optimization,

monitoring and recurrence surveillance, Invitae can deliver the information needed to enable best-

in-class personalized cancer care,’ said Sean George, Ph.D., co-founder and chief executive officer

of Invitae. ‘Invitae is on a mission to increase access to molecular medicine to all who can benefit,

and the addition of the ArcherDX platform builds out an important segment serving the current

and future oncology landscape.’”

       27.     Archer’s website displays the names and logos of both Invitae and Archer,

proclaims “The Invitae-ArcherDX combination has now closed” and “We’re Right Where You

Need Us” underscoring the unity of Archer and Invitae. See https://archerdx.com/




                                                 7
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 8 of 62 PageID #: 7367




       28.    Invitae announced the FDA’s acceptance of its Premarket approval application for

the accused product, Stratafide.         “Invitae on Monday said that the US Food and Drug

Administration has accepted a premarket approval application for the Stratafide next-generation

sequencing companion diagnostic. Invitae acquired the test after it bought ArcherDx last month

for $1.4 billion.” (Ex. 42, Nov. 23, 2020 announcement, “FDA accepts Invitae Premarket

Approval       Submission          for       Stratafide   Companion        Diagnostic”       at

https://www.genomeweb.com/regulatory-news-fda-approvals/fda-accepts-invitae-premarket-

approval-submission-stratafide-

companion#:~:text=NEW%20YORK%20%E2%80%93%20Invitae%20on%20Monday,last%20

month%20for%20%241.4%20billion) (emphasis added).

       29.    Finally, on information and belief, upon the merger’s closing, the former CEO for

ArcherDx was named to the Invitae Board and serves as the president of Invitae’s oncology

division.




                                                 8
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 9 of 62 PageID #: 7368




       30.     Venue is proper in this Court under 28 U.S.C. § 1400(b) because Archer is a

Delaware corporation.

       31.      Venue is proper in this Court under 28 U.S.C. § 1400(b) because Invitae is a

Delaware corporation.

                                         BACKGROUND

       32.     Since 2004, Natera has been a global leader in genetic testing, diagnostics, and

DNA testing, including cfDNA testing. Natera’s mission is to improve the management of disease

worldwide and focuses on reproductive health, oncology, and organ transplantation. In pursuit of

these goals, Natera has developed novel technologies to make significant and accurate clinical

assessments from the miniscule amounts of cfDNA present in a single blood sample. These

technologies include methods to manipulate cfDNA in unconventional ways in order to capture

information about genetic variations in cfDNA and usefully transform that information for

noninvasive testing.

       33.      Natera develops and commercializes innovative, non-traditional methods for

manipulating and analyzing cfDNA, and offers a host of proprietary cfDNA genetic testing

services to the public to assist patients and doctors to evaluate and track critical health concerns.

       34.     Since its founding, Natera has researched, developed, and released ten molecular

tests with applications in prenatal diagnostics, cancer, and organ transplants, many of which are

available through major health plans, or covered by Medicare or Medicaid, and therefore available

to most patients in need of those tests. Natera’s tests have helped more than two million people to

date. Natera’s robust laboratory now processes tens of thousands of tests per month in the United

States and internationally, improving the ability of physicians to monitor and manage crucial

health issues and patients to prosper around the world.




                                                  9
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 10 of 62 PageID #: 7369




        35.     Building on these innovations, in 2017, Natera launched its cfDNA diagnostic test

to detect and monitor cancer, called Signatera®. Signatera® is a personalized ctDNA surveillance

tool that detects minimal residue disease (“MRD”) when assessing disease recurrence or treatment

response in solid tumors. Signatera® is designed to screen for multiple tumor-derived targets with

each assay. It is optimized to detect extremely low quantities of ctDNA and provides early

knowledge of disease recurrence with a >99.5% clinical test specificity.

        36.     MRD assessment has become a standard of care in the management of patients with

hematological malignancies, but until recently it has not been possible in solid cancers due to

technical limitations. Accurate MRD testing and molecular monitoring offers the potential for

physicians to change or escalate treatment in patients who are MRD-positive, and to de-escalate

or avoid unnecessary treatment in patients who are MRD-negative. It also holds potential as a

surrogate endpoint in clinical trials.

        37.     Natera’s technology has been validated in multiple clinical studies. In Cancer

Research UK/University College London’s Tracking Cancer Evolution through Therapy

(“TRACERx”), Natera’s technology was used for the multi-year monitoring of patient-specific

single-nucleotide variants (SNVs) in plasma, to understand the evolution of cancer mutations over

time, and to monitor patients for disease recurrence. Results from the first 100 early-stage lung

cancer patients analyzed as part of the study were featured on the cover of the May 2017 issue of

Nature and showed that an early prototype version of Signatera® identified 43% more ctDNA-

positive early-stage lung cancer cases than a generic lung cancer panel and demonstrated its

potential to detect residual disease, measure treatment response, and identify recurrence up to 11

months earlier than the standard of care, with a sensitivity of 93% at time of relapse.




                                                 10
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 11 of 62 PageID #: 7370




       38.     Natera has also collaborated with Aarhus University in Denmark, Imperial College

London, University of Leicester, Institute Jules Bordet, Fox Chase Cancer Center, University of

California, San Francisco, and Foundation Medicine, Inc. with respect to cancer research.

       39.     The U.S. Food and Drug Administration (“FDA”) recognized the importance of

Natera’s Signatera® and granted it “Breakthrough Device” designation on May 6, 2019. That

designation will help accelerate FDA assessment and review of Signatera® as an in vitro

diagnostic.

       40.     Signatera®’s validation has also led Medicare to issue a draft Local Coverage

Determination (“LCD”) for Signatera® in March 2019. In its draft LCD, Medicare determined

that “[t]he analytical validity and clinical validity of minimal residual disease testing using cell-

free DNA, and Signatera® in particular, appears to be well established based on available

information for the test.” In August 2019, the Palmetto MolDX program, which is run by

Medicare Administrative Contractors, proposed a LCD for use of the “Signatera molecular residual

disease (MRD) test in patients with certain forms of colorectal cancer.”

       41.     The ’220 patent resulted from Natera’s years-long research in developing

innovative new methods for amplifying and sequencing nucleic acids, including cell-free DNA.

                             General Background of the Invention

       42.     The ’814 patent, attached hereto as Exhibit 1, is entitled “Methods for

Simultaneous Amplification of Target Loci” and was issued by the United States Patent and

Trademark Office (“USPTO”) on January 21, 2020. Natera owns the ’814 patent, including the

right to enforce it and seek damages for infringement.

       43.     The ’814 patent claims methods for simultaneously amplifying multiple nucleic

acid regions of interest in a single reaction volume. The claimed methods use polymerase chain




                                                 11
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 12 of 62 PageID #: 7371




reaction (“PCR”) to amplify and high-throughput sequencing (“HTS”) to sequence the nucleic

acids. Independent claim 1 of the ’814 patent recites:

       A method for amplifying and sequencing DNA, comprising:
               ligating adaptors to cell-free DNA isolated from a biological
         sample, wherein the adaptors each comprises a universal priming
         site;
               performing a first PCR to simultaneously amplify at least 10
         target loci using a universal primer and at least 10 target-specific
         primers in a single reaction volume;
               performing a second, nested PCR to simultaneously amplify the
         at least 10 target loci using the universal primer and at least 10 inner
         target-specific primers in a single reaction volume, wherein at least
         one of the primers comprises a sequencing tag;
               performing high-throughput sequencing to sequence the
         amplified DNA comprising the target loci.

       44.     The ’172 patent, attached hereto as Exhibit 2, is entitled “Methods for

Simultaneous Amplification of Target Loci” and was issued by the United States Patent and

Trademark Office (“USPTO”) on February 11, 2020. Natera owns the ’172 patent, including the

right to enforce it and seek damages for infringement.

       45.     The ’172 patent claims methods for simultaneously amplifying multiple nucleic

acid regions of interest in a single reaction volume. The claimed methods use polymerase chain

reaction (“PCR”) to amplify and high-throughput sequencing (“HTS”) to sequence the nucleic

acids. Independent claim 1 of the ’172 patent recites:

       A method for amplifying and sequencing DNA, comprising:
              isolating cell-free DNA from a biological sample and tagging
         the isolated cell-free DNA, wherein each tagged DNA molecule
         comprises a molecular barcode;
              performing a first PCR to simultaneously amplify at least 10
         target loci using a universal primer and at least 10 target-specific
         primers in a single reaction volume;
              performing a second, nested PCR to simultaneously amplify the
         at least 10 target loci using the universal primer and at least 10 inner
         target-specific primers in a single reaction volume;
              performing high-throughput sequencing to sequence the
         amplified DNA comprising the target loci.



                                                12
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 13 of 62 PageID #: 7372




           46.    The ’482 patent, attached hereto as Exhibit 3, is entitled “Amplification of cell-

free DNA using nested PCR” and was issued by the United States Patent and Trademark Office

(“USPTO”) on March 17, 2020. Natera owns the ’482 patent, including the right to enforce it

and seek damages for infringement.

           47.    The ’482 patent claims methods for simultaneous nested amplification of multiple

nucleic acid regions of interest in a single reaction volume. Independent claim 1 of the ’482 patent

recites:

           A method for nested PCR amplification, comprising:
                  isolating cell-free DNA from a biological sample and ligating
             adaptors to the isolated cell-free DNA, wherein the adaptors each
             comprise a universal priming site, wherein (i) the adaptors each
             comprise a molecular barcode and/or (ii) at least one of the primers
             comprises a sequencing tag;
                  performing a first PCR to simultaneously amplify at least 10
             target loci using a universal primer and at least 10 target-specific
             primers in a first reaction volume; and
                  performing a second, nested PCR to simultaneously amplify the
             at least 10 target loci using the universal primer and at least 10 inner
             target-specific primers in a second reaction volume to obtain
             amplified DNA, wherein primer binding sites of the inner target
             specific primers of the second PCR are internal to primer binding
             sites of the target-specific primers of the first PCR, wherein at least
             80% of the amplified DNA maps to the target loci.

           48.    The ’708 patent, attached hereto as Exhibit 4, is entitled “Methods for

Simultaneous Amplifications of Target Loci” and was issued by the United States Patent and

Trademark Office (“USPTO”) on March 24, 2020. Natera owns the ’708 patent, including the

right to enforce it and seek damages for infringement.

           49.    The ’708 patent claims methods for simultaneously amplifying multiple nucleic

acid regions of interest in a reaction mixture. The claimed methods amplify the nucleic acids

under particular reaction conditions and sequence the nucleic acids. Independent claim 1 of the

’708 patent recites:



                                                    13
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 14 of 62 PageID #: 7373




        A method of amplifying target loci in a nucleic acid sample, the method
        comprising:
               contacting the nucleic acid sample comprising target loci with a
          library of at least 2 primers that simultaneously hybridize to at least
          2 of the target loci to produce a reaction mixture;
               subjecting the reaction mixture to primer extension reaction
          conditions to produce amplified products comprising target
          amplicons; wherein the annealing temperature for the reaction
          conditions is greater than a melting temperature of the at least 2
          primers, wherein the length of the annealing step of the reaction
          conditions is greater than 3 minutes, and wherein the at least 2 of the
          target loci are simultaneously amplified; and sequencing the
          amplified products.

        50.    The ’220 patent, attached hereto as Exhibit 5, is entitled “Methods for Simultaneous

Amplification of Target Loci” and was issued by the United States Patent and Trademark Office

(“USPTO”) on August 4, 2020.

        51.    Natera is the owner of all rights, title, and interest to the ’220 patent which is valid

and enforceable.

        52.    The ’220 patent issued from Application No. 16/743,724, filed on January 15, 2020.

Application No. 16/743,724 is a continuation of Application No. 14/918,544, filed on October 20,

2015.

        53.    The ’220 patent shares the specification of Application No. 14/918,544, filed on

October 20, 2015.

        54.    On or before October 20, 2015, no employee of Archer had worked at Natera.

        55.    The ’220 patent claims methods for simultaneously amplifying multiple nucleic

acid regions of interest in a single reaction volume using universal primers, gene specific primers

and molecular barcode. The claimed methods recite ligating adaptors to cell-free DNA followed

by two polymerase chain reactions (“PCR”) to amplify and high-throughput sequencing (“HTS”)

to sequence the newly created nucleic acids. Independent claim 1 of the ’220 patent recites:

        A method for amplifying and sequencing DNA, comprising:


                                                 14
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 15 of 62 PageID #: 7374




               ligating adaptors to cell-free DNA isolated from a biological
          sample, wherein the adaptors each comprises a universal priming
          sequence and a molecular barcode;
               performing a first PCR to simultaneously amplify at least 10
          target loci using a first universal primer and at least 10 target-specific
          primers in a single reaction volume;
               performing a second, nested PCR to simultaneously amplify the
          at least 10 target loci using a second universal primer and at least 10
          inner target-specific primers in a single reaction volume, wherein at
          least one of the primers comprises a sequencing tag; and
               performing high-throughput sequencing to sequence the
          amplified DNA comprising the target loci.

                     The ’814 Patent Is Not Directed to a Natural Phenomenon
                         and Its Steps Were Not Routine or Conventional

       56.     The claims of the ’814 patent are not directed to a natural law or natural

phenomenon. Rather, they are directed to amplifying and sequencing DNA in a sample using

synthetic primers and amplification products to provide a novel and innovative solution to

problems peculiar to the particular problem of amplifying and sequencing small amounts of cell-

free DNA from tumor cells in a biological sample. Moreover, the claims of the ’814 patent cover

methods of preparation. Analogous claims were held not be directed to a natural law or

phenomenon in the recent Federal Circuit decision in Illumina, Inc. v. Ariosa Diagnostics, Inc.,

No. 2019-1419, 2020 WL 1264002 (Fed. Cir. Mar. 17, 2020).

       57.     The ’814 patent claims are directed to specific, unconventional, non-routine

methods for overcoming previously unresolved problems in this area. For example, as of the date

of the invention, it would not have been routine or conventional to amplify and use HTS to

sequence nucleic acids obtained from circulating tumor DNA with the use of a universal primer

and a sequencing tag in the context of the invention.

       58.     In allowing ’814 patent claims, the USPTO examiner found the claims to be non-

routine and non-conventional, and stated:




                                                  15
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 16 of 62 PageID #: 7375




       [T]he claims have been carefully reviewed and the claimed invention distinguishes
       over the art because the closest references in the art do not teach, or render obvious,
       each aspect of the claimed invention. The closest art, Chowdary et al. (US PgPub
       20080305473; December 2008) teaches a method of nested multiplex amplification
       of circulating tumor cells, but there are significant differences between the
       teachings of Chowdary and the claimed method steps. Chowdary focuses on
       amplification of nucleic acids obtained from circulating tumor cells and not on
       circulating nucleic acids, Chowdary does not teach any sequencing steps, does not
       incorporate a universal or common primer and does not include a sequencing tag.
       Further, Chowdary specifically teaches away from modification to focus on
       circulating nucleic acids, Chowdary specifically includes a step of isolation of
       circulating tumor cells (CTCs) followed by extraction of nucleic acids and
       amplification of the nucleic acid, steps which would exclude modifying Chowdary
       to arrive at the method steps as claimed.

       Further, an additional reference, Gocke et al. (US Patent 6156504; December 2000)
       teaches analysis of circulating nucleic acids that include semi-nested amplification,
       and a general mention of multiplex amplification. However, there are also
       significant differences between Gocke and the claimed method steps because
       Gocke only mentions sequencing in a prophetic example, does not teach or suggest
       the inclusion of universal or common primers or the inclusion of sequencing tags.

       Therefore, since neither Chowdary nor Gocke teach or suggest each and every step
       of the method, as claimed, the claims are novel and non-obvious over the prior art.

       59.     None of the references U.S. Patent App. Pub. No. 2010/0120038 (“Mir”), Diego

Spertini, Screening of Transgenic Plants by Amplification of Unknown Genomic DNA Flanking

T-DNA, 27 BioTechniques 308 (1999) (“Spertini”), and U.S. Patent App. No. 2007/0031857

(“Makarov”), either alone or in combination with each other, anticipate or render obvious any of

the claims of the ’814 patent.

                     The ’172 Patent Is Not Directed to a Natural Phenomenon
                         and Its Steps Were Not Routine or Conventional

       60.     The claims of the ’172 patent are not directed to a natural law or natural

phenomenon. Rather, they are directed to amplifying and sequencing DNA in a sample using

synthetic primers and amplification products to provide a novel and innovative solution to

problems peculiar to the particular problem of amplifying and sequencing small amounts of cell-

free DNA from tumor cells in a biological sample. Moreover, the claims of the ’172 patent cover


                                                 16
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 17 of 62 PageID #: 7376




methods of preparation. Analogous claims were held not be directed to a natural law or

phenomenon in the recent Federal Circuit decision in Illumina, Inc. v. Ariosa Diagnostics, Inc.,

No. 2019-1419, 2020 WL 1264002 (Fed. Cir. Mar. 17, 2020).

       61.     The ’172 patent claims are directed to specific, unconventional, non-routine

methods for overcoming previously unresolved problems in this area. For example, as of the date

of the invention, it would not have been routine or conventional to amplify and use HTS to

sequence nucleic acids obtained from cell-free DNA with the use of a universal primer and a

molecular barcode in the context of the invention.

       62.     In allowing ’172 patent claims, the USPTO examiner found the claims to be non-

routine and non-conventional, and stated:

       [T]he claims have been carefully searched and the claimed invention distinguishes
       over the art. The closest references in the art do not teach, or render obvious, each
       aspect of the claimed invention. The closest art, Chowdary et al. (US PgPub
       20080305473; December 2008) teaches a method of nested multiplex
       amplification, of circulating tumor cells. However, there are significant differences
       between the teachings of Chowdary and the claimed invention, as Chowdary
       focuses on amplification of nucleic acids obtained from circulating tumor cells and
       not on circulating nucleic acids, Chowdary does not teaching sequencing steps and
       does not incorporate a universal or otherwise common primer within the
       amplification. Further, Chowdary specifically teaches away from modification to
       analyze circulating nucleic acids, as the method includes specific isolation of
       circulating tumor cells (CTCs) followed by extraction of nucleic acids and
       amplification of the nucleic acid.

       Further, an additional reference, Gocke et al. (US Patent 6156504; December 2000)
       teaches analysis of circulating nucleic acids that include semi-nested amplification,
       and a general mention of multiplex amplification. However, there are also
       significant differences between Gocke and the claimed method, as Gocke only
       mentions sequencing in a prophetic example, and does not teach or suggest either
       universal or common primers for the amplification steps.

       Therefore, as both Chowdary and Gocke do not teach or suggest each and every
       step of the method, as claimed, the claims are novel and non-obvious over the prior
       art.




                                                17
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 18 of 62 PageID #: 7377




                 The ’482 Patent Is Not Directed to a Natural Phenomenon
                     and Its Steps Were Not Routine or Conventional

       63.     The claims of the ’482 patent are not directed to a natural law or natural

phenomenon. Rather, they are directed to amplifying DNA in a sample using synthetic primers

and amplification products to provide a novel and innovative solution to problems peculiar to the

particular problem of amplifying small amounts of cell-free DNA from tumor cells in a biological

sample. Moreover, the claims of the ’482 patent cover methods of preparation. Analogous claims

were held not be directed to a natural law or phenomenon in the recent Federal Circuit decision

in Illumina, Inc. v. Ariosa Diagnostics, Inc., No. 2019-1419, 2020 WL 1264002 (Fed. Cir. Mar.

17, 2020).

       64.     The ’482 patent claims are directed to specific, unconventional, non-routine

methods for overcoming previously unresolved problems in this area. For example, as of the date

of the invention, it would not have been routine or conventional to use nested PCR amplification

to amplify nucleic acids obtained from circulating tumor DNA with the use of a universal primer,

and wherein at least 80% of the amplified DNA maps to the target loci, in the context of the

invention.

       65.     In allowing ’482 patent claims, the USPTO examiner found the claims to be non-

routine and non-conventional, and stated:

       The claims are free of the analogous art at least because the art does not teach the
       recited ‘nested PCR’ following the recited ‘first PCR’ of ‘cell-free DNA’ with the
       recited amplification targeting.

                 The ’708 Patent Is Not Directed to a Natural Phenomenon
                     and Its Steps Were Not Routine or Conventional

       66.     The claims of the ’708 patent are not directed to a natural law or natural

phenomenon. Rather, they are directed to amplifying and sequencing nucleic acid samples using

synthetic primers and amplification products to provide a novel and innovative solution to


                                               18
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 19 of 62 PageID #: 7378




problems peculiar to the particular problem of amplifying and sequencing small amounts of

nucleic acid samples. Moreover, the claims of the ’708 patent cover methods of preparation.

Analogous claims were held not be directed to a natural law or phenomenon in the recent Federal

Circuit decision in Illumina, Inc. v. Ariosa Diagnostics, Inc., No. 2019-1419, 2020 WL 1264002

(Fed. Cir. Mar. 17, 2020).

       67.     The ’708 patent claims are directed to specific, unconventional, non-routine

methods for overcoming previously unresolved problems in this area. For example, as of the date

of the invention, it would not have been routine or conventional to amplify and sequence nucleic

acids obtained from nucleic acid samples with the use of multiple primers that simultaneously

hybridize, and wherein the melting temperature of at least two of the pairs of primers is less than

the annealing temperature used, in the context of the invention.

       68.     In allowing ’708 patent claims, the USPTO examiner found the claims to be non-

routine and non-conventional, and stated:

       Applicant’s arguments regarding Spier and Ishii are persuasive regarding the
       claimed feature of selecting an annealing temperature greater than the melting
       temperature of at least two of the pairs of primers. Further, Applicant’s arguments
       regarding the significant advantages provided by the selection of the higher
       annealing temperature in reduction of primer dimer formation were particularly
       persuasive as evidence of the non-obviousness of the claimed invention.

       The prior art does not teach or suggest each of the features of the claimed method
       including the selection of an annealing temperature higher than the melting
       temperature of the primers, the selection of a long annealing time and sequencing
       of the amplification products. Therefore the claims are novel and nonobvious over
       the prior art.

                  The ’220 patent Is Not Directed to a Natural Phenomenon
                      and Its Steps Were Not Routine or Conventional

       69.     The claims of the ’220 patent are a patentable and innovative solution to a

significant problem in using cell-free DNA that specifically addresses the difficulty in

simultaneously amplifying multiple DNA targets and sequencing them. The claims are directed


                                                19
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 20 of 62 PageID #: 7379




to an improved process for preparing non-natural DNA, and are analogous to claims found

patentable in Illumina, Inc. v. Ariosa Diagnostics, Inc., 967 F.3d 1319 (Fed. Cir. Aug. 3, 2020).

       70.     At the time of the invention, skilled artisans were interested in “simultaneous

amplification of many target nucleic acids in a sample of interest” (called “multiplex PCR”)

because such a process could “significantly simplify experimental procedures and shorten the

time required for nucleic acid analysis and detection.” ’220 Patent, 2:62-3:3. Such amplification

involved the use of man-made DNA molecules called “primers” that bind to certain DNA regions.

But there was a problem doing this:

       [W]hen multiple pairs [of primers] are added to the same PCR reaction, non-
       target amplification products may be generated, such as amplified primer
       dimers. The risk of generating such products increases as the number of primers
       increases. These non-target amplicons significantly limit the use of amplified
       products for further analysis and/or assays.

’220 Patent, 3:4-9 (emphasis added). In essence, the primers bind to and amplify themselves rather

than their intended targets. These amplified primer-dimer artifacts then compete with the actual

amplified targets at the sequencing stage, resulting in significant problems. ’220 Patent, 47:36-44,

86:11-14. One solution, the patent explains, was to split up the reactions into individual PCR

reactions with a single primer pair or a smaller number of primer pairs. ’220 Patent, 86:18-21.

But if there is only a small amount of sample DNA to start with (as is often the case when analyzing

cell-free DNA), dividing that limited amount into even smaller reaction vessels is impractical.

’220 patent, 86:21-25. Thus, Natera’s patent explains, “improved methods are needed to reduce

the formation of non-target amplicons during multiplex PCR.” ’220 Patent, 3:9-11.

       71.     The patent teaches and claims a solution to this problem—a method for preparing

a non-natural DNA and sequencing it. The method includes specific process steps. First, cell-

free DNA is altered by ligating a man-made adaptor to it, thereby creating an artificial DNA.

Once ligated, these adapters are never removed. The next claimed step leads to an even more


                                                20
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 21 of 62 PageID #: 7380




unnatural result where some—but not all—of the adapter-bearing molecules are selectively

amplified using human engineered “target specific” primers and the previously added universal

primer. The end result of this step is a mixture having unnaturally enriched copies of certain

DNA sequences. These copies are enriched further in the next claimed step, and also receive a

new artificial addition—a sequencing tag. Finally, the enriched fraction of these artificial DNA

copies is sequenced using a high-throughput approach. As such, the claims are not directed to

the detection of the cell-free DNA itself or directed to a natural law or natural phenomenon.

       72.     The ’220 Patent claims are directed to specific, unconventional, non-routine,

improved methods for overcoming the previously unresolved problems in this area. For example,

as of the date of the invention, it would not have been routine or conventional to amplify and use

high-throughput sequencing to sequence nucleic acids obtained from circulating tumor DNA with

the use of universal primers, molecular barcode and a sequencing tag in the context of the

invention. The patent specification explains that sequencing was problematic after multiplex

PCR because of artifacts such as primer-dimers formed during the amplification process, skilled

artisans were therefore using methods such as microarrays instead of sequencing, and now that

the patent teaches a way to minimize the formation of primer-dimer artifacts, multiplex PCR

followed by sequencing could be done more effectively. ’220 Patent, 47:36-55.

       73.     In allowing the ’220 Patent claims, the USPTO examiner found the claims to be

non-routine and non-conventional, and stated:

       Claims 24-26 are free of the art. There are references that teach aspects of the
       method but would not render the claims obvious over these references because there
       is no motivation to modify a reference like Chowdary et al. (US PgPub
       20080305473; December 2008) or Gocke et al (US Patent 6,156,504; December
       2000) to include both multiplex using universal or common primers and a second
       step of nested amplification on the same multiplex amplified targets.

(Ex. 11, March 6, 2020 Non-final rejection, at p.5.)



                                                21
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 22 of 62 PageID #: 7381




       74.     None of the references U.S. Patent App. Pub. No. 2010/0120038 (“Mir”), Diego

Spertini, Screening of Transgenic Plants by Amplification of Unknown Genome DNA Flanking

T-DNA, 27 BioTechniques 308 (1999) (“Spertini”), and U.S. Patent App. No. 2007/0031857

(“Makarov”), either alone or in combination with each other, anticipate or render obvious any of

the claims of the ’220 Patent.

                         DEFENDANTS’ INFRINGING ACTIVITIES

       75.     On information and belief, Defendants and/or its end-users perform every step of

claim 1 of the Asserted Patents when they use any of the Accused Products. Defendants’ website

with both Invitae’s and Archer’s names and logos states: “At the core of every Archer® panel is

our AMP chemistry developed to create target-enriched libraries for next-generation sequencing

(NGS)” and “AMP chemistry is also flexible, so it can be used for applications in DNA, RNA, and

ctDNA sequencing across most tumor types.”            (Ex. 12, https://archerdx.com/technology-

platform/technology/.)

       76.     “Archer admits that it operates a CLIA-certified laboratory.” Archer’s Answer,

Natera, Inc. ArcherDX, Inc., Case No. 20-125-LPS, D.I 21 at ¶ 110. On information and belief,

Defendants perform every step of claim 1 of the Asserted Patents when using the Accused Products

in the laboratory and sequencing the amplified DNA.

       77.     On information and belief, Defendants also sell the Accused Products to its

customers, including research organizations and pharmaceutical companies (collectively “end-

users”) who use the accused products by performing every step of claim 1 of the Asserted Patents.

       78.     Archer avers that its products, “including custom kits, are sold as ‘research use

only’ products to customers, including researchers, clinical laboratories, contract research

organizations, and pharmaceutical and biotechnology companies (collectively, “End-users”).”




                                               22
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 23 of 62 PageID #: 7382




Archer’s Amended Complaint, ArcherDX, Inc. v. Qiagen Science, LLC, Case No. 18-1019 MN

(D. Del.), D.I. 130, at ¶ 20.

        79.     Archer further avers that its “products may be used in research and laboratory

developed tests (“LDT”) for the detection of genes involved in cancer, and Archer sells

standardized kits directed to certain disease segments. . . . In addition to its standardized kits

encompassing AMP™ technology, Archer also sells custom kits specifically designed to meet the

needs of a particular customer. For example, Archer® VariantPlex® kits for inherited diseases

are highly customizable assays that deliver comprehensive coverage of target exons for genes

associated with breast cancer risk (BRCA 1/2 & PALB2), cystic fibrosis (CFTR), and many other

indications a customer may request.” Archer’s Amended Complaint, ArcherDX, Inc. v. Qiagen

Science, LLC, Case No. 18-1019 MN, D.I. 130, at ¶ 20.

        80.     Attached as Exhibits 6-10 are preliminary and exemplary claim charts describing

Archer’s infringement of claim 1 of the Asserted Patents.           Exhibits 12-41 are supporting

documents for the Exhibits 6-10 charts. The claim charts are not intended to limit Natera’s right

to modify the chart or allege that other activities of Defendants infringe the identified claim or any

other claims of the Asserted Patents or any other patents. Archer infringes more than one claim

of the Asserted Patents.

        81.     Exhibits 6-10 are hereby incorporated by reference in its entirety. Each claim

element in Exhibits 6-10 that is mapped to the Accused Products, and any other oncology products

that use the same technology as the previously mentioned products shall be considered an

allegation within the meaning of the Federal Rules of Civil Procedure and therefore a response to

each claim element is required.




                                                 23
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 24 of 62 PageID #: 7383




       82.    On information and belief, Defendants and/or its end-users perform the AMP™

technology process to amplify DNA when using the Accused Products.              AMP stands for

“Anchored Multiplex PCR.” Archer admits that its AMP™ technology is utilized to “preferentially

enrich highly fragmented ctDNA [and] DNA.” Archer’s Answer, Natera, Inc. ArcherDX, Inc.,

Case No. 20-125-LPS, D.I. 21, ¶ 48.

       83.    On information and belief, Defendants and/or its end-users sequence DNA created

by using any of the Accused Products. Archer states that its AMP™ technology is used “create

target-enriched   libraries   for      next-generation   sequencing   (NGS).”        (Ex.   12,

https://archerdx.com/technology-platform/technology/.) Both Invitae’s and Archer’s names and

logos are displayed in this webpage.

       84.    Below is “[t]he workflow of anchored multiplex PCR with molecular barcoding

technology (MBC)” in Archer Reveal ctDNA product, which is now called LiquidPlex. (Ex. 13,

Cheng, et al., “Clinical Validation of a Cell-Free DNA Gene Panel,” J Mol Diagn, Vol. 21, Issue

4, Pages 632-64, at 634 (July 2019) (emphasis added).)




                                                 24
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 25 of 62 PageID #: 7384




      85.    On information and belief, Defendants and/or its end-users ligate adaptors to cell-

free DNA when using the Accused Products. Archer states that its AMP technology includes

“ligating an adapter molecule to the starting cDNA or DNA fragments prior to PCR

amplification.” (Ex. 14, Archer Technical Note, “The use of molecular barcodes in anchored


                                             25
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 26 of 62 PageID #: 7385




multiplex PCR, at p. 1 (emphasis added).) In its website, Archer includes a video of AMP™

technology that shows that “adaptors are [] ligated on both ends” of the DNA.         (Ex. 12,

https://archerdx.com/technology-platform/technology/.) Both Invitae’s and Archer’s names and

logos are displayed in this webpage.




       86.    On information and belief, Defendants and/or its end-users use adaptors that

include a universal priming sequence and a molecular barcode when using the Accused Products.

In its website, Archer includes a video of AMP™ technology that shows that the adaptors it uses

include a “universal primer binding site” and a “molecular barcode (MBC).”            (Ex. 12,

https://archerdx.com/technology-platform/technology/.) Both Invitae’s and Archer’s names and

logos are displayed in this webpage.




       87.    On information and belief, Defendants use 1024 or more molecular barcodes when

using the Accused Products. The video of AMP™ technology in Archer’s website shows a




                                              26
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 27 of 62 PageID #: 7386




molecular    barcode   with    8    nucleotides.        (Ex.   12,   https://archerdx.com/technology-

platform/technology/.) Both Invitae’s and Archer’s names and logos are displayed in this webpage.




       88.     Archer has stated that it uses “a random 8-mer molecular barcode.” (Ex. 14, Archer

Technical Note, “The use of molecular barcodes in anchored multiplex PCR, at p. 1 (emphasis

added).) The total number of different barcodes can be computed using 4n, where n is the number

of nucleotides. Given that the molecular barcode in AMP™ technology has 8 nucleotides, 65636

different barcodes are available.

       89.     On information and belief, Defendants and/or its end-users then perform a PCR

reaction when using the Accused Products. Archer states that its AMP technology includes

“ligating an adapter molecule to the starting cDNA or DNA fragments prior to PCR

amplification.” (Ex. 14, Archer Technical Note, “The use of molecular barcodes in anchored

multiplex PCR, at p. 1 (emphasis added).)

       90.     On information and belief, Defendants and/or its end-users perform the first PCR

reaction using a universal primer when using the Accused Products. In the video of AMP™

technology in its website, Archer states that AMP™ technology uses P5 primer and the P5 primer

includes a “universal primer binding site.”              (Ex. 12, https://archerdx.com/technology-

platform/technology/.) Both Invitae’s and Archer’s names and logos are displayed in this webpage.




                                                   27
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 28 of 62 PageID #: 7387




       91.     On information and belief, Defendants and/or its end-users perform the first PCR

reaction using at least 10 gene-specific primers (GSP1) to amplify at least 10 targets when using

the Accused Products. The video on Archer’s AMP webpage states that “the first PCR uses an

anchored gene specific primer [GSP1] . . .”            (Ex. 12, https://archerdx.com/technology-

platform/technology/.) Both Invitae’s and Archer’s names and logos are displayed in this webpage.




       92.     Cheng et al, who used the Archer Reveal ctDNA 28 kit (now called LiquidPlex),

describe the steps they performed as follows: “Cell-free DNA . . . ligated to adaptors . . . and then

amplified with two rounds of PCR using P5 primer and gene-specific primers (GSPs).” (Ex. 13,

Cheng, et al., “Clinical Validation of a Cell-Free DNA Gene Panel,” J Mol Diagn, Vol. 21, Issue

4, Pages 632-64, at 634 (July 2019) (emphasis added).)




                                                 28
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 29 of 62 PageID #: 7388




       93.    “For each target gene, 16 to 20 primer pairs (GSP1 and GSP2) are designed,

covering the complete gene.”    (Ex. 15, Technical Note, Archer™ Analysis Variant and CNV

detection methods (PN-MKT- 0041 REV A) at 2.)

       94.    On information and belief, GSP1 is a mix of at least 10 gene-specific primers. (See

Ex. 16, LA090.A Protocol, Archer Reveal ctDNA Kit for Illumina, at p. 13 (“Step 5: First PCR . .

. 2) Pipette the volume of GSP1 mix specified in Product Insert (b) into each First PCR tube.”)

(emphasis added).)

       95.    Archer’s Reveal ctDNA 28 kit (now called LiquidPlex) “includes 185 targets [],

covering critical regions of 27 genes and the entire coding sequence of TP53.” (Ex. 13, Cheng, et

al., “Clinical Validation of a Cell-Free DNA Gene Panel,” J Mol Diagn, Vol. 21, Issue 4, Pages

632-64, at 633-34 (July 2019) (emphasis added).)

       96.    Thus, on information and belief, Defendants and/or its end-users perform the first

PCR to simultaneously amplify between 100 and 5,000 target loci using the first universal primer

and between 100 and 5,000 target specific primers in a single reaction volume when using the

Accused Products.

       97.    Thus, on information and belief, Defendants and/or its end-users perform the first

PCR to simultaneously amplify between 100 and 1,000 target loci using the first universal primer

and between 100 and 1,000 target specific primers in a single reaction volume when using the

Accused Products.

       98.    On information and belief, Defendants and/or its end-users perform the AMP™

process on cell free DNA from tumor when using the Accused Products. For example, Archer’s

LiquidPlex product is pre-configured to detect 28 gene targets and 12 gene targets in lung focus

tumors. (Ex. 17 (S-1 filing at p. 116) (emphasis added).)




                                               29
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 30 of 62 PageID #: 7389




       99.     “The Archer® LiquidPlex panel for Illumina® is an advanced and user-friendly

solution for targeted next-generation sequencing (NGS) of circulating cell-free tumor DNA

(ccfDNA/cfDNA/ctDNA) from 28 genes commonly associated with solid tumor type cancers.”

(Ex. 18, https://archerdx.com/liquidplex/) (emphasis added).)

       100.   “Investigators at Massachusetts General Hospital interrogated 110 mutations using

our LiquidPlex product.” (Ex. 17 (S-1 filing at p. 121) (emphasis added).)

       101.   Archer’s VariantPlex product is pre-configured to detect 67 gene targets in solid

tumor and 75 gene targets in myeloid cancers. (Ex. 17 (S-1 filing at p. 115) (emphasis added).)




       102.   Archer’s STRATAFIDE product is used to detect 54 genes from VariantPlex and

29 genes from LiquidPlex. (Ex. 17 (S-1 filing at p. 118) (emphasis added).)




                                               30
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 31 of 62 PageID #: 7390




       103.    Archer’s PCM product is “based on a customized LiquidPlex panel” and is used to

detect at least “600 mutations in a single LiquidPlex panel.” (Ex. 17 (S-1 filing at p. 119)

(emphasis added).)

       104.    On information and belief, Defendants and/or its end-users perform a second PCR

step using at least 10 target specific primers (GSP2) and another universal primer when using the

Accused Products.     The video on Archer’s AMP webpage states: “The second enrichment

amplification uses a different nested gene specific primer to increase amplicon specificity and add

a read 2 primer binding site. The second primer is a hybrid that contains a P7 primer and an Index

1 region for MiSeq.” The second primer amplifies against the same P5 primer in the adaptor (as

shown in the annotated figure below) against which the gene-specific primer in the first PCR

amplified. The P5 primer includes a “universal primer binding site.”                     (Ex. 12,

https://archerdx.com/technology-platform/technology/.) Both Invitae’s and Archer’s names and

logos are displayed in this webpage.




                                                31
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 32 of 62 PageID #: 7391




       105.    Cheng et al, who used the Archer Reveal ctDNA 28 kit (now called LIQUIDPLEX),

describes the steps as follows: “Cell-free DNA . . . ligated to adaptors . . . and then amplified with

two rounds of PCR using P5 primer and gene-specific primers (GSPs).” (Ex. 13, Cheng, et al.,

“Clinical Validation of a Cell-Free DNA Gene Panel,” J Mol Diagn, Vol. 21, Issue 4, Pages 632-

64, at 634 (July 2019) (emphasis added).)




       106.    On information and belief, in the AMP™ process performed by Defendants and/or

its end-users when using the Accused Products, the second PCR step is a one-sided nested PCR.

The video on Archer’s AMP webpage states that “the second enrichment amplification uses a

different nested gene specific primer,” GSP2.           (Ex. 12, https://archerdx.com/technology-



                                                 32
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 33 of 62 PageID #: 7392




platform/technology/.)   Both Invitae’s and Archer’s names and logos are displayed in this

webpage.




       107.   “For each target gene, 16 to 20 primer pairs (GSP1 and GSP2) are designed,

covering the complete gene.” (Ex. 15, Technical Note, Archer™ Analysis Variant and CNV

detection methods (PN-MKT- 0041 REV A) at 2.)

       108.   On information and belief, GSP2 is a mix of at least 10 gene-specific primers. (See

Ex. 16, LA090.A Protocol, Archer Reveal ctDNA Kit for Illumina, at p. 14 (“Step 6: Second PCR

. . . 3) Pipette the volume of GSP2 mix specified in Product Insert (E) into each Second PCR

tube.”) (emphasis added).)

       109.   Archer’s Reveal ctDNA 28 kit (now called LiquidPlex) “includes 185 targets [],

covering critical regions of 27 genes and the entire coding sequence of TP53.” (Ex. 13, Cheng, et

al., “Clinical Validation of a Cell-Free DNA Gene Panel,” J Mol Diagn, Vol. 21, Issue 4, Pages

632-64, at 633-34 (July 2019) (emphasis added).)

       110.   Thus, on information and belief, Defendants and/or its end-users perform the

second PCR to simultaneously amplify between 100 and 5,000 target loci using the second

universal primer and between 100 and 5,000 target specific primers in a single reaction volume

when using the Accused Products.




                                               33
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 34 of 62 PageID #: 7393




       111.    Thus, on information and belief, Defendants and/or its end-users perform the

second PCR to simultaneously amplify between 100 and 1,000 target loci using the second

universal primer and between 100 and 1,000 target specific primers in a single reaction volume

when using the Accused Products.

       112.    On information and belief, Defendants and/or its end-users use a primer with a

sequence specific for high throughput sequencers when using the Accused Products. The video on

Archer’s AMP webpage states that “the second primer is a hybrid that contains a P7 primer and an

Index 1 region for MiSeq.” (Ex. 12, https://archerdx.com/technology-platform/technology/.)

       113.    On information and belief, Defendants and/or its end-users perform high-

throughput sequencing of the sequences amplified by the above steps when using the Accused

Products. (See e.g., Ex. 16, LA090.A Protocol, Archer Reveal ctDNA Kit for Illumina, at p. 17

(“For NextSeq, load sequencing libraries . . . .”).)

       114.    On information and belief, Defendants and/or its end-users performs the AMP™

technology on cell free DNA derived from blood when using the Accused Products. “Anchored

Multiplex PCR (AMP™) chemistry is purpose-built to accurately identify both simple and

complex genetic mutations . . . from low nucleic acid input in tissue or blood.” (Ex. 12,

https://archerdx.com/technology-platform/technology/.) Both Invitae’s and Archer’s names and

logos are displayed in this webpage.

       115.    On information and belief, Defendants and/or its end-users perform the following

steps of the AMP™ technology: “[DNA] ends are blunted, a-tailed, and phosphorylated all in one

reaction”; the “adaptor is then ligated,” when using the Accused Products. (Ex. 12,

https://archerdx.com/technology-platform/technology/.) Both Invitae’s and Archer’s names and

logos are displayed in this webpage.




                                                  34
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 35 of 62 PageID #: 7394




       116.    On information and belief, Defendants and/or its end-users sequence DNA from

multiple samples in a single sequencing lane. “In order to efficiently utilize the throughput of the

MiSeq (or other Illumina sequencing platform) . . . multiple samples should be sequenced

simultaneously.” (Ex. 16, LA090.A Protocol, Archer Reveal ctDNA Kit for Illumina, at p. 8

(“Sample barcodes (i.e. index tags) allow pooled libraries to be sequenced simultaneously thereby

enabling maximum sequencing throughput . . .”).)

DEFENDANTS’ SALE OF THE ACCUSED PRODUCTS TO ITS CUSTOMERS AND
THEIR USE OF THE ACCUSED PRODUCTS

       117.    Defendants sell the Accused Products to end-users who, on information and belief,

perform the AMP technology underlying the Accused Products, on cell-free DNA, when they use

the Accused Products.

LiquidPlex and VariantPlex

       118.    LiquidPlex applies AMP to ctDNA to detect and monitor genes commonly

associated with cancers. In its website, Archer provides that ctDNA is used as an input in

LiquidPlex.    (Ex. 19, https://archerdx.com/research-products/solid-tumor-research/.)       Both

Invitae’s and Archer’s names and logos are displayed in this webpage.




                                                35
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 36 of 62 PageID #: 7395




       119.   Archer admits that LiquidPlex and VariantPlex “have applications for solid

tumors as well as hematological malignancies.” Archer’s Answer, Natera, Inc. ArcherDX, Inc.,

Case No. 20-125-LPS, D.I. 21, ¶ 48.

       120.   VariantPlex applies AMP to ctDNA to “simultaneously detect[] and characterize[]

single-nucleotide variants (SNVs), copy number variations (CNVs), and insertions and deletions

(indels) in 67 genes associated with solid tumors.” (Ex. 20, https://archerdx.com/research-

products/solid-tumor-research/variantplex-solid-tumor/.) Both Invitae’s and Archer’s names and

logos are displayed in this webpage.

       121.   Cell-free DNA is used as an input in VariantPlex. Archer’s website provides that

“Input cfDNA [is] required” for VariantPlex solid tumor (Ex. 12, https://archerdx.com/research-

products/solid-tumor-research/variantplex-solid-tumor/)   and   VariantPlex    Comprehensive

Thyroid and Lung products. (Ex. 21, https://archerdx.com/research-products/solid-tumor-

research/variantplex-thyroid-and-lung/.) Both Invitae’s and Archer’s names and logos are

displayed in this webpage.

       122.   Archer admits that LiquidPlex and VariantPlex “are products available for

research use only (as opposed to IVDs).” Archer’s Answer, Natera, Inc. ArcherDX, Inc., Case

No. 20-125-LPS, D.I. 21, ¶ 48.

       123.   Archer began commercially selling and offering to sell LiquidPlex for research use

only on or about September 22, 2016. These sales, offers for sale, and uses do not require FDA




                                              36
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 37 of 62 PageID #: 7396




medical device approval, and therefore are not solely for uses reasonably related to any such

submission.

       124.    LiquidPlex is sold as a kit or as component parts so that the assay, on information

and belief, is and can be performed by others.

       125.    Archer has been commercially selling and offering to sell for research use only

VariantPlex since on or about 2015. These sales, offers for sale, and uses do not require FDA

medical device approval, and therefore are not solely for uses reasonably related to any such

submission.

       126.    VariantPlex is sold as a kit or as component parts so that the assay, on information

and belief, is and can be performed by others.

ArcherMET

       127.    ArcherMET uses AMP to detect certain gene alterations in ctDNA.             Archer

provides in its website that ArcherMET was approved “to detect MET exon 14 (METex14)

skipping alterations in tissue (RNA) and liquid biopsy (ctDNA) from patients with advanced non-

small cell lung cancer (NSCLC) . . . .” (Ex. 22, https://archerdx.com/archerdx-receives-approval-

for-archermet-companion-diagnostic-for-tepmetko-tepotinib-in-advanced-non-small-cell-lung-

cancer-in-japan/.) Both Invitae’s and Archer’s names and logos are displayed in this webpage.

       128.    Upon information and belief, ArcherMET is manufactured in the United States and

then subsequently shipped overseas for commercial sale, offer for sale, and/or use outside the

United States, for example, to Japan. Archer admits that “Archer®MET has been recently

approved in Japan.” Archer’s Answer, Natera, Inc. ArcherDX, Inc., Case No. 20-125-LPS, D.I.

21, ¶ 102.




                                                 37
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 38 of 62 PageID #: 7397




       129.    Upon information and belief, ArcherMET is manufactured in the United States. In

its Form S-1 filed with the Securities and Exchange Commission on June 5, 2020, Archer does not

identify any manufacturing facilities other than its facilities in the United States. Archer states that

its products are manufactured and tested in Colorado. (See e.g. Ex.17 [S-1 filing] at 145 (“We

manufacture our products primarily at our headquarters in Boulder, Colorado.” “We also lease

approximately 52,465 square feet of office, manufacturing, distribution, lab and freezer space in

Louisville, Colorado.”).)

       130.    Archer’s manufacturing and operations in the United States consists of raw material

procurement, manufacturing, testing, and distribution of the Accused Products. Archer’s June 5,

2020 Form S-1 states that the “operations team is responsible for maintaining facilities and

equipment per our Quality Management System to meet or exceed ISO 13485:2016 standards to

support manufacturing, testing and distribution of our products.” (Ex. 17 [S-1 filing] at 130, 145.)

       131.    On and information, Defendants perform in the United States the claimed method

at least during its quality control, internal testing, and validation processes for the Accused

Products, including ArcherMET, before it is shipped abroad for sale.

STRATAFIDE AND PCM

       132.    STRATAFIDE is a pan-solid tumor test designed to identify actionable genomic

alterations in tissue or blood samples. In its SEC filing, Archer stated, “STRATAFIDE can be

used to detect CNVs, SNVs, InDels and fusions, and utilizes AMP which allows for the addition

of biomarker targets to the product without significantly impacting performance.” (Ex. 17 at

118.) ctDNA is used as an input in STRATAFIDE. (Ex. 17 at 99.)

       133.    PCM is a bespoke product that uses AMP for cancer treatment monitoring and

recurrence surveillance. PCM “is based on a customized LiquidPlex panel.” (Ex. 17 at 119.)




                                                  38
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 39 of 62 PageID #: 7398




“PCM provides tumor-informed longitudinal analysis of ctDNA found in patient blood where the

quantity of ctDNA is a predictor of disease stage and burden. PCM achieves accuracy at low

limits of detection by focusing the ctDNA analysis on known patient-specific mutations found in

the tumor tissue.” (Ex. 17 at 119.)

       134.    The PCM process includes delivering the “personalized product” “to the

laboratory affiliated with the patient’s care team” and “[t]he clinician use the personalized

product to assess ctDNA taken from non-invasive peripheral blood draws at specified intervals,

yielding a quantitative longitudinal view of the cancer’s evolution.” (Ex.17 at 120.)

       135.    Upon information and belief, STRATAFIDE and PCM are being and have been

commercially sold or offered for sale for research use only (“RUO”) basis. In its S-1 filing with

the SEC, Archer stated, “Our five RUO product lines consist of DNA-based VariantPlex, RNA-

based FusionPlex, ctDNA-based LiquidPlex and RNA-based Immunoverse, which we

collectively refer to as ArcherPlex, and Personalized Cancer Monitoring, or PCM.” (Ex. 17,

S-1 filing, at 1 (emphasis added).) Archer’s April 21, 2020 press release represents that Archer’s

partner “will identify eight to 10 member institutions that will implement STRATAFIDE- in a

research use only (RUO) capacity – to participate in a retrospective study . . . .” (Ex. 23

(emphasis added).)

       136.    These sales, offers for sale, and licensed uses of STRATAFIDE and PCM for RUO

basis do not require FDA medical device approval, and therefore Archer has engaged in infringing

activities that are not solely for uses reasonably related to any such submission. Archer admits

that “RUO [] products, which in contrast to IVD products, do not require FDA approval prior to

commercialization.” Archer’s Answer, Natera, Inc. ArcherDX, Inc., Case No. 20-125 LPS, D.I

21, ¶ 185.




                                                39
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 40 of 62 PageID #: 7399




       137.    The FDA guidance distinguishes uses of RUOs from those related to the

submission of data to support IVD FDA approval: RUOs are “intended for use in the conduct of

non-clinical laboratory research with goals other than the development of a commercial IVD

product, i.e., these products are used to carry out research and are not themselves the object of

the research.” (Ex. 24 at 7.) On information and belief, Defendants have sold or offered for sale

STRATAFIDE and PCM for such uses that are not subject to Section 271(e)(1).

       138.    Archer states, “[a]s part of an on-going collaboration with University College

London and the Francis Crick Institute, we are utilizing PCM to detect low-volume minimal

residual disease at high levels of sensitivity to help achieve a more personalized approach to

developing cancer treatments.”     (Ex. 17 at 120.)    Such RUO activities are not activities

“reasonably related” to Archer obtaining FDA approval of the products as IVDs, as Section

271(e)(1) requires.

       139.    Upon information and belief, Defendants market their RUO products to their

customers for development into laboratory-developed tests (“LDTs”). (Ex. 17 at 78 (“[W]e

employed 39 sales representatives in the United States to market our RUO products to clinical

customers, which include academic and reference laboratories, for development into

laboratory-developed tests….”) (emphasis added).) FDA approval is not required to run

laboratory-developed tests. (Id. at 135 (“FDA has generally exercised its enforcement discretion

and not enforced applicable regulations with respect to...LDTs.”).) Such use of the Accused

Products as LTDs are infringing activities and are not exempt under Section 271(e)(1).

       140.    Upon information and belief, Defendants have commercialized PCM and

STRATAFIDE for their RUO activities. PCM has been commercialized since 2019. (Id. at 4

(emphasis added).) Archer generates over $50 million in revenues for its products “through [its]




                                               40
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 41 of 62 PageID #: 7400




agreements with [its] customers, including biopharmaceutical companies, academic institutions

and molecular labs, who use [their] products for research purposes.” (Id. at 36, 145.) And “the

commercial success of our RUO products depends on charging our customers reasonable

pricing for the RUO products.” (Id. at 36 (emphasis added).) This commercial activity is not

tied to FDA approval of any product.

       141.    Upon information and belief, Defendants have commercialized PCM and

STRATAFIDE for infringing use in clinical trials.             Defendants’ supply of PCM and

STRATAFIDE for use in clinical trials as research tools is infringing use where PCM and

STRATAFIDE themselves are not the subject of FDA approval. (See Ex. 25 (“STRATAFIDE

identifies actionable genomic alterations in tissue or blood samples, including alterations targeted

by emerging therapies undergoing clinical trials, therapies already recommended in clinical

guidelines such as NCCN, and therapies approved by the FDA.”); Ex. 26 (“ArcherDX, Inc.,

today announced a strategic collaboration with AstraZeneca to develop assays to support

multiple planned Phase 3 clinical trials for AstraZeneca’s targeted immuno-oncology

therapeutics.”) (emphasis added).)

       142.    Further, on information and belief, Defendants have engaged in infringing

activities as part of their intent to seek IVD approval of STRATAFIDE and PCM that are that are

not subject to Section 271(e)(1).

       143.    Upon information and belief, Defendants have been and will be financially

compensated for use of PCM and STRATAFIDE in clinical trials sponsored by third party

pharmaceutical companies where such uses are not subject to Section 271(e)(1). Defendants have

used, and continue to use, infringing technology to compete against Natera in the bidding process




                                                 41
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 42 of 62 PageID #: 7401




of various revenue-generating clinical trials by third-party pharmaceutical companies that involve

MRD testing.

       144.    On December 17, 2019, Archer announced the close of a $55 million Series C

financing round, the proceeds of which are intended to be used to support the launch of

STRATAFIDE and PCM. In a statement from December 17, 2019, Jason Myers, co-founder and

chief executive officer of Archer stated that “[t]he proceeds position ArcherDX to, upon approval,

launch STRATAFIDE” and “advance our Personalized Cancer Monitoring platform.” This

financing round was led by Perceptive Advisors, and joined by other investors including Redmile

Group, Soleus Capital, Driehaus Capital Management, ArrowMark Partners, Sands Capital,

Longwood Fund, PBM Capital and its affiliates, and Boulder Ventures. Upon information and

belief, Archer received this financing as a result of its infringing use of Natera’s patented

technology.

       145.    Upon information and belief, Defendants have commercially benefited and will

benefit from the infringing use of PCM and STRATAFIDE by others. For example, Archer has

commercially licensed the technology to Illumina and others for their use. These licensed uses do

not require FDA medical device approval and on information and belief, are not solely for uses

reasonably related to any submission for FDA approval of the Accused Products. On January 10,

2019, Archer announced a non-exclusive, multi-year partnership with Illumina. This partnership

is intended to broaden access of Archer’s products. In the January 10, 2019, announcement, Archer

Chief Executive Officer Jason Myers stated that the partnership was expected to accelerate the

process of creating broad access to testing, shifting away from a handful of centralized sequencing

labs to decentralized testing. Myers further stated that the partnership would allow hospitals and

local labs to benefit from a “growing share of the cancer diagnostics and monitoring market.”




                                                42
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 43 of 62 PageID #: 7402




Archer announced on January 10, 2019 that it anticipated that STRATAFIDE would be the first

IVD to be marketed under the partnership between Archer and Illumina. Archer also announced

that it planned to launch PCM for diagnostic use as part of this commercial partnership. In the

January 10, 2019, press release, Dr. Phil Febbo, Chief Medical Officer of Illumina, stated that

Archer and Illumina were “pleased to take this next step in [their] commercial partnership to

support expanding access to leading- edge genomic cancer management to more patients, in more

communities, to improve patient outcomes.” Through such collaboration, Defendants have and

will continue to make PCM and STRATAFIDE available for infringing use by others and inure

commercial benefits from such infringing uses.

       146.    Upon information and belief, STRATAFIDE and PCM are being put to infringing

use in the on-going Tracking Launch Cancer Evolution Through Treatment (TRACERx) study led

by Dr. Charles Swanton and Dr. Christopher Abbosh. On March 28, 2019, Archer announced that

it entered into this research collaboration agreement with the University College London (“UCL”)

and the Francis Crick Institute. This UCL-sponsored study uses infringing AMP technology to

expand on findings from an earlier clinical study by developing patient-specific assays to detect

low volume minimal residual disease at high levels of sensitivity. Uses of STRATAFIDE and

PCM for research use only purposes or as a research tool in the UCL-sponsored study are examples

of infringing uses that are outside the § 271(e)(1) exemption.

       147.    Archer admits that it received the FDA’s Breakthrough Device Designation for

STRATAFIDE in December 2018. Archer’s Answer, Natera, Inc. ArcherDX, Inc., Case No. 20-

125-LPS, D.I 21 at ¶ 108. Defendants intend to sell the product for diagnostic use immediately

upon approval, which it “expects” in 2021, according to its June 5, 2020 S-1. In submitting an

application for STRATAFIDE to the FDA, Archer had to describe the product with specificity. In




                                                 43
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 44 of 62 PageID #: 7403




particular, upon information and belief, Archer would have had to describe the specific intended

use of the product, the specific primers used, and the specific genetic alterations targeted.

       148.    Archer admits that it received the FDA’s Breakthrough Device Designation for

PCM in January 2020. Archer’s Answer, Natera, Inc. ArcherDX, Inc., Case No. 20-125-LPS, D.I.

21 at ¶ 109. Defendants intend to sell the product for diagnostic use immediately upon approval.

In submitting an application for PCM to the FDA, Archer had to describe the product with

specificity. In particular, upon information and belief, Archer would have had to describe the

specific intended use of the product, the specific primers used, and the specific genetic alterations

targeted.

       149.    On information and belief, STRATAFIDE is sold as a kit or as component parts so

that the assay is and can be performed by others.

       150.    On information and belief, PCM is sold as a kit or as component parts so that the

assay is and can be performed by others.

       151.    Defendants’ development of its Accused Products has been aided by access to and

use of Natera’s innovative research and development.

       152.    For example, Natera worked with Dr. Charles Swanton at the UCL to validate its

Signatera® technology in the TRACERx lung cancer study. The study involves analyzing the

intratumor heterogeneity of lung tumors in approximately 850 patients and the tracking its

evolution from diagnosis to relapse. Dr. Swanton, in his role as the principal investigator, senior

researcher, and author of the study, led the development of bespoke personalized assays to target

variants selected after the sequencing of primary tumors. After surgery, patients were followed to

track clonal and subclonal evolution of the disease based on ctDNA measurements of blood

samples. Over twenty PCR assays were designed and analyzed for each specimen, without




                                                 44
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 45 of 62 PageID #: 7404




splitting plasma samples, so that multiple subclones were tracked simultaneously. Subsequent to

that collaboration, Archer announced that it was collaborating with Dr. Swanton on that same study

and used similar methodology. A January 14, 2020, Archer press release states that Archer has an

“on-going collaboration” with Dr. Swanton, who is now “utilizing ArcherDX’s technology … to

help achieve” the goals of the TRACERx study.

       153.    Upon information and belief, Defendants were able to develop its Accused

Products, including its STRATAFIDE and PCM products, as a direct result of unlawful use of

Natera’s innovative technology.

       154.    FusionPlex is a targeted sequencing assay that simultaneously detects and identifies

fusions and other mutations associated with cancers.

       155.    Defendants have been commercially selling and offering to sell FusionPlex for

investigational and research use only. These sales, offers for sale, and uses do not require FDA

medical device approval, and therefore are not solely for uses reasonably related to any such

submission. For example, Archer announced on January 10, 2019 that the partnership between

Archer and Illumina expands upon a prior agreement between the two companies to co-market

and co-promote FusionPlex in markets outside of the United States. On June 6, 2016, Archer had

announced a co-marketing and distribution agreement with Illumina under which Illumina would

market and promote FusionPlex “through its global commercial channels.” Under the 2016

agreement, Archer would sell its products in the United States while Illumina would distribute

FusionPlex in international markets on a non-exclusive basis.

       156.    FusionPlex is sold as a kit or as component parts so that the assay can be performed

by others.




                                                45
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 46 of 62 PageID #: 7405




        157.   Defendants are a direct competitor of Natera in the market for tumor monitoring.

For example, Archer identifies Natera as “[o]ne of our competitors. . . .” (Ex. 17, S-1 filing, at 7,

16.)

        158.   Defendants have knowledge of the ’814 Patent at least as early as January 27,

2020.

        159.   Defendants have knowledge of the ’172 Patent at least as early as the date of this

first amended complaint.

        160.   Defendants have knowledge of the ’482 Patent at least as early as the date of this

first amended complaint.

        161.   Defendants have knowledge of the ’708 Patent at least as early as the date of this

first amended complaint.

        162.   Defendants have knowledge of the ’220 Patent at least as early as the date of the

complaint filed on August 6, 2020.

        163.   On information and belief, Invitae, as part of its merger with ArcherDX, performed

this year extensive due diligence on this lawsuit, including using counsel to understand the nature

of the allegations. As a result, on information and belief, Invitae is fully knowledgeable about the

asserted patents and ArcherDX’s accused infringing activities as set forth in Natera’s earlier filed

complaints. Nonetheless, defendants continue to infringe in blatant disregard of Natera’s issued

patents as defendants execute on Invitae’s publicly stated intent and plan to expand into the

oncology markets.

                                            COUNT I
                           (Infringement of U.S. Patent No. 10,538,814)

        164.   Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.




                                                 46
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 47 of 62 PageID #: 7406




       165.    Natera is the owner of the ’814 Patent, which was duly and legally issued by the

USPTO on January 21, 2020.

       166.    Defendants have infringed and continue to infringe at least one claim of the ’814

Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

within the United States and without authority the tests of the cfDNA Accused Products.

       167.    Defendants have infringed and continue to infringe at least one claim of the ’814

Patent pursuant to 35 U.S.C. § 271(b), literally or under the doctrine of equivalents, by selling

and offering for sale in the United States the cfDNA Accused Products and instructing end-users

through instructional materials, product manuals, and technical materials, disseminating

promotional/marketing materials that describe the workflows and use of those tests, and

otherwise instructing end-users to use the cfDNA Accused Products to infringe at least claim of

the ’814 Patent. At least as of the date hereof, Defendants sell and distribute the cfDNA Accused

Products with the knowledge and specific intent that these instructions will cause end-users to

infringe at least one claim of the ’814 Patent, and therefore Defendants induce end-users to use

the cfDNA Accused Products in methods that directly infringe at least one claim of the ’814

Patent. Defendant Invitae further infringes under 35 U.S.C. § 271(b) for any use of the patented

method by Archer or other acts of infringement as such activities are conducted with the

knowledge, direction and specific intent that Archer shall perform them.

       168.    Defendants have infringed and continue to infringe at least one claim of the ’814

Patent pursuant to 35 U.S.C. § 271(c), literally or under the doctrine of equivalents, by offering

to sell or selling the cfDNA Accused Products within the United States for use by end-users in

practicing at least one of the claimed methods of the ’814 Patent. The cfDNA Accused Products

each constitutes a material part of the invention of the ’814 Patent, and, at least as of the date




                                                 47
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 48 of 62 PageID #: 7407




hereof, Defendants know the cfDNA Accused Products to be especially made or especially

adapted for use in infringing the ’814 Patent. Furthermore, none of the cfDNA Accused Products

is a staple article or commodity of commerce suitable for substantial noninfringing use.

Defendants sell and offer for sale the cfDNA Accused Products with the knowledge and specific

intent that its instructions and workflows will cause end-users to use the products to infringe at

least one claim of the ’814 Patent.

         169.   Defendants’ infringement has damaged and will continue to damage Natera,

which is entitled to recover the damages resulting from Defendants’ wrongful acts in an amount

to be determined at trial, and in any event no less than a reasonable royalty.

         170.   Moreover, Defendants’ infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Defendants are

enjoined from any and all activities that would infringe the claims of the ’814 Patent.

                                        COUNT II
            (Declaratory Judgment of Infringement of U.S. Patent No. 10,538,814)

         171.   Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

         172.   Archer has sought and received the FDA’s Breakthrough Device designation for

at least some of the cfDNA Accused Products, including Stratafide and PCM. Natera believes,

and on that basis alleges, that Defendants intend to engage in the commercial manufacture, use,

offer for sale, and sale of the cfDNA Accused Products if and when it receives FDA approval to

do so.

         173.   An actual, substantial, and justiciable controversy has arisen and now exists

between the parties concerning whether, inter alia, the manufacture, use, offer for sale, sale,

and/or importation of the cfDNA Accused Products has or will infringe one or more claims of

the ’814 Patent.



                                                 48
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 49 of 62 PageID #: 7408




       174.    Natera is entitled to a judicial declaration that Defendants have infringed or will

infringe, directly and/or indirectly, literally and/or under the doctrine of equivalents, one or more

claims of the ’814 Patent.

       175.    Defendants’ infringement has damaged and will continue to damage Natera,

which is entitled to recover the damages resulting from Defendants’ wrongful acts in an amount

to be determined at trial, and in any event no less than a reasonable royalty.

       176.    Moreover, Defendants’ infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Defendants are

enjoined from any and all activities that would infringe the claims of the ’814 Patent.

                                                COUNT III
                             (Infringement of U.S. Patent No. 10,557,172)

       177.    Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

       178.    Natera is the owner of the ’172 Patent, which was duly and legally issued by the

USPTO on February 11, 2020.

       179.    Defendants have infringed and continue to infringe at least one claim of the ’172

Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

within the United States and without authority the tests of the cfDNA Accused Products.

       180.    Defendants have infringed and continue to infringe at least one claim of the ’172

Patent pursuant to 35 U.S.C. § 271(b), literally or under the doctrine of equivalents, by selling

and offering for sale in the United States the cfDNA Accused Products and instructing end-users

through instructional materials, product manuals, and technical materials, disseminating

promotional/marketing materials that describe the workflows and use of those tests, and

otherwise instructing end-users to use the cfDNA Accused Products to infringe at least claim of

the ’172 Patent. At least as of the date hereof, Defendants sell and distribute the cfDNA Accused



                                                 49
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 50 of 62 PageID #: 7409




Products with the knowledge and specific intent that these instructions will cause end-users to

infringe at least one claim of the ’172 Patent, and therefore Defendants induce end-users to use

the cfDNA Accused Products in methods that directly infringe at least one claim of the ’172

Patent. Defendant Invitae further infringes under 35 U.S.C. § 271(b) for any use of the patented

method by Archer or other acts of infringement as such activities are conducted with the

knowledge, direction and specific intent that Archer shall perform them.

       181.    Defendants have infringed and continue to infringe at least one claim of the ’172

Patent pursuant to 35 U.S.C. § 271(c), literally or under the doctrine of equivalents, by offering

to sell or selling the cfDNA Accused Products within the United States for use by end-users in

practicing at least one of the claimed methods of the ’172 Patent. The cfDNA Accused Products

each constitutes a material part of the invention of the ’172 Patent, and, at least as of the date

hereof, Defendants know the cfDNA Accused Products to be especially made or especially

adapted for use in infringing the ’172 Patent. Furthermore, none of the cfDNA Accused Products

is a staple article or commodity of commerce suitable for substantial noninfringing use.

Defendants sell and offer for sale the cfDNA Accused Products with the knowledge and specific

intent that its instructions and workflows will cause end-users to use the products to infringe at

least one claim of the ’172 Patent.

       182.    Defendants’ infringement has damaged and will continue to damage Natera,

which is entitled to recover the damages resulting from Defendants’ wrongful acts in an amount

to be determined at trial, and in any event no less than a reasonable royalty.

       183.    Moreover, Defendants’ infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Defendants are

enjoined from any and all activities that would infringe the claims of the ’172 Patent.




                                                 50
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 51 of 62 PageID #: 7410




                                              COUNT IV
               (Declaratory Judgment of Infringement of U.S. Patent No. 10,557,172)

       184.    Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

       185.    Archer has sought and received the FDA’s Breakthrough Device designation for

at least some of the cfDNA Accused Products, including Stratafide and PCM. Natera believes,

and on that basis alleges, that Defendants intend to engage in the commercial manufacture, use,

offer for sale, and sale of the cfDNA Accused Products if and when they receive FDA approval

to do so.

       186.    An actual, substantial, and justiciable controversy has arisen and now exists

between the parties concerning whether, inter alia, the manufacture, use, offer for sale, sale,

and/or importation of the cfDNA Accused Products has or will infringe one or more claims of

the ’172 Patent.

       187.    Natera is entitled to a judicial declaration that Defendants have infringed or will

infringe, directly and/or indirectly, literally and/or under the doctrine of equivalents, one or more

claims of the ’172 Patent.

       188.    Defendants’ infringement has damaged and will continue to damage Natera,

which is entitled to recover the damages resulting from Defendants’ wrongful acts in an amount

to be determined at trial, and in any event no less than a reasonable royalty.

       189.    Moreover, Defendants’ infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Defendants are

enjoined from any and all activities that would infringe the claims of the ’172 Patent.

                                                 COUNT V
                             (Infringement of U.S. Patent No. 10,590,482)

       190.    Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.




                                                 51
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 52 of 62 PageID #: 7411




       191.    Natera is the owner of the ’482 Patent, which was duly and legally issued by the

USPTO on March 17, 2020.

       192.    Defendants have infringed and continue to infringe at least one claim of the ’482

Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

within the United States and without authority the tests of the cfDNA Accused Products.

       193.    Defendants have infringed and continue to infringe at least one claim of the ’482

Patent pursuant to 35 U.S.C. § 271(b), literally or under the doctrine of equivalents, by selling

and offering for sale in the United States the cfDNA Accused Products and instructing end-users

through instructional materials, product manuals, and technical materials, disseminating

promotional/marketing materials that describe the workflows and use of those tests, and

otherwise instructing end-users to use the cfDNA Accused Products to infringe at least claim of

the ’482 Patent. At least as of the date hereof, Defendants sell and distribute the cfDNA Accused

Products with the knowledge and specific intent that these instructions will cause end-users to

infringe at least one claim of the ’482 Patent, and therefore Defendants induce end-users to use

the cfDNA Accused Products in methods that directly infringe at least one claim of the ’482

Patent. Defendant Invitae further infringes under 35 U.S.C. § 271(b) for any use of the patented

method by Archer or other acts of infringement as such activities are conducted with the

knowledge, direction and specific intent that Archer shall perform them.

       194.    Defendants have infringed and continue to infringe at least one claim of the ’482

Patent pursuant to 35 U.S.C. § 271(c), literally or under the doctrine of equivalents, by offering

to sell or selling the cfDNA Accused Products within the United States for use by end-users in

practicing at least one of the claimed methods of the ’482 Patent. The cfDNA Accused Products

each constitutes a material part of the invention of the ’482 Patent, and, at least as of the date




                                                 52
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 53 of 62 PageID #: 7412




hereof, Defendants know the cfDNA Accused Products to be especially made or especially

adapted for use in infringing the ’482 Patent. Furthermore, none of the cfDNA Accused Products

is a staple article or commodity of commerce suitable for substantial noninfringing use.

Defendants sell and offer for sale the cfDNA Accused Products with the knowledge and specific

intent that its instructions and workflows will cause end-users to use the products to infringe at

least one claim of the ’482 Patent.

         195.   Defendants’ infringement has damaged and will continue to damage Natera,

which is entitled to recover the damages resulting from Defendants’ wrongful acts in an amount

to be determined at trial, and in any event no less than a reasonable royalty.

         196.   Moreover, Defendants’ infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Defendants are

enjoined from any and all activities that would infringe the claims of the ’482 Patent.

                                               COUNT VI
                (Declaratory Judgment of Infringement of U.S. Patent No. 10,590,482)

         197.   Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

         198.   Archer has sought and received the FDA’s Breakthrough Device designation for

at least some of the cfDNA Accused Products, including Stratafide and PCM. Natera believes,

and on that basis alleges, that Defendants intend to engage in the commercial manufacture, use,

offer for sale, and sale of the cfDNA Accused Products if and when it receives FDA approval to

do so.

         199.   An actual, substantial, and justiciable controversy has arisen and now exists

between the parties concerning whether, inter alia, the manufacture, use, offer for sale, sale,

and/or importation of the cfDNA Accused Products has or will infringe one or more claims of

the ’482 Patent.



                                                 53
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 54 of 62 PageID #: 7413




       200.     Natera is entitled to a judicial declaration that Defendants have infringed or will

infringe, directly and/or indirectly, literally and/or under the doctrine of equivalents, one or more

claims of the ’482 Patent.

       201.     Defendants’ infringement has damaged and will continue to damage Natera,

which is entitled to recover the damages resulting from Defendants’ wrongful acts in an amount

to be determined at trial, and in any event no less than a reasonable royalty.

       202.     Moreover, Defendants’ infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Defendants are

enjoined from any and all activities that would infringe the claims of the ’482 Patent.

                                                COUNT VII
                              (Infringement of U.S. Patent No. 10,597,708)

       203.     Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

       204.     Natera is the owner of the ’708 Patent, which was duly and legally issued by the

USPTO on March 24, 2020.

       205.     Defendants have infringed and continue to infringe at least one claim of the ’708

Patent pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

within the United States and without authority the tests of the Accused Products.

       206.     Defendants have infringed and continue to infringe at least one claim of the ’ 708

Patent pursuant to 35 U.S.C. § 271(b), literally or under the doctrine of equivalents, by selling

and offering for sale in the United States the Accused Products and instructing end-users through

instructional   materials,   product    manuals,      and   technical   materials,    disseminating

promotional/marketing materials that describe the workflows and use of those tests, and

otherwise instructing end-users to use the Accused Products to infringe at least claim of the ’ 708

Patent. At least as of the date hereof, Defendants sell and distribute the Accused Products with



                                                 54
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 55 of 62 PageID #: 7414




the knowledge and specific intent that these instructions will cause end-users to infringe at least

one claim of the ’708 Patent, and therefore Defendants induce end-users to use the Accused

Products in methods that directly infringe at least one claim of the ’708 Patent. Defendant Invitae

further infringes under 35 U.S.C. § 271(b) for any use of the patented method by Archer or other

acts of infringement as such activities are conducted with the knowledge, direction and specific

intent that Archer shall perform them.

       207.    Defendants have infringed and continue to infringe at least one claim of the ’708

Patent pursuant to 35 U.S.C. § 271(c), literally or under the doctrine of equivalents, by offering

to sell or selling the Accused Products within the United States for use by end-users in practicing

at least one of the claimed methods of the ’708 Patent. The Accused Products each constitute a

material part of the invention of the ’708 Patent, and, at least as of the date hereof, Defendants

know the Accused Products to be especially made or especially adapted for use in infringing the

’708 Patent. Furthermore, none of the Accused Products is a staple article or commodity of

commerce suitable for substantial noninfringing use. Defendants sell and offer for sale the

Accused Products with the knowledge and specific intent that its instructions and workflows will

cause end-users to use the products to infringe at least one claim of the ’708 Patent.

       208.    Defendants’ infringement has damaged and will continue to damage Natera,

which is entitled to recover the damages resulting from Defendants’ wrongful acts in an amount

to be determined at trial, and in any event no less than a reasonable royalty.

       209.    Moreover, Defendants’ infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Defendants are

enjoined from any and all activities that would infringe the claims of the ’708 Patent.

                                             COUNT VIII
               (Declaratory Judgment of Infringement of U.S. Patent No. 10,597,708)



                                                 55
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 56 of 62 PageID #: 7415




          210.   Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

          211.   Archer has sought and received the FDA’s Breakthrough Device designation for

at least some of the Accused Products, including Stratafide and PCM. Natera believes, and on

that basis alleges, that Defendants intend to engage in the commercial manufacture, use, offer for

sale, and sale of the Accused Products if and when it receives FDA approval to do so.

          212.   An actual, substantial, and justiciable controversy has arisen and now exists

between the parties concerning whether, inter alia, the manufacture, use, offer for sale, sale,

and/or importation of the Accused Products has or will infringe one or more claims of the ’708

Patent.

          213.   Natera is entitled to a judicial declaration that Defendants have infringed or will

infringe, directly and/or indirectly, literally and/or under the doctrine of equivalents, one or more

claims of the ’708 Patent.

          214.   Defendants’ infringement has damaged and will continue to damage Natera,

which is entitled to recover the damages resulting from Defendants’ wrongful acts in an amount

to be determined at trial, and in any event no less than a reasonable royalty.

          215.   Moreover, Defendants’ infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Defendants are

enjoined from any and all activities that would infringe the claims of the ’708 Patent.

                                           COUNT IX
                           (Infringement of U.S. Patent No. 10,731,220)

          216.   Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

          217.   Defendants have infringed and continue to infringe at least one claim of the ’220

Patent, pursuant to 35 U.S.C. § 271(a), literally or under the doctrine of equivalents, by performing

within the United States and without authority the tests of the Accused Products.


                                                  56
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 57 of 62 PageID #: 7416




       218.     Defendants have infringed and continue to infringe at least one claim of the ’220

Patent pursuant to 35 U.S.C. § 271(b), literally or under the doctrine of equivalents, by selling and

offering for sale in the United States the Accused Products and instructing end-users through

instructional   materials,   product     manuals,     and   technical    materials,      disseminating

promotional/marketing materials that describe the workflows and use of those tests, and otherwise

instructing end-users to use the Accused Products to infringe at least one claim of the ’220 Patent.

       219.     At least as of the date hereof, Defendants sell and distribute the Accused Products

with the knowledge and specific intent that these instructions will cause end-users to infringe at

least one claim of the ’220 Patent, and therefore Defendants induce end-users to use the Accused

Products in methods that directly infringe at least one claim of the ’220 Patent. Defendant Invitae

further infringes under 35 U.S.C. § 271(b) for any use of the patented method by Archer or other

acts of infringement as such activities are conducted with the knowledge, direction and specific

intent that Archer shall perform them.

       220.     Defendants have infringed and continue to infringe at least one claim of the ’220

Patent pursuant to 35 U.S.C. § 271(c), literally or under the doctrine of equivalents, by offering to

sell or selling the Accused Products within the United States for use by end-users in practicing at

least one of the claimed methods of the ’220 Patent. The Accused Products each constitutes a

material part of the invention of the ’220 Patent, and, at least as of the date hereof, Defendants

know the Accused Products to be especially made or especially adapted for use in infringing the

’220 Patent. Furthermore, none of the Accused Products is a staple article or commodity of

commerce suitable for substantial noninfringing use. Defendants sell and offer for sale the

Accused Products with the knowledge and specific intent that its instructions and workflows will

cause end-users to use the products to infringe at least one claim of the ’220 Patent.




                                                 57
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 58 of 62 PageID #: 7417




       221.    Defendants’ infringement has damaged and will continue to damage Natera, which

is entitled to recover the damages resulting from Defendants’ wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.

       222.    Moreover, Defendants’ infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Defendants are

enjoined from any and all activities that would infringe the claims of the ’220 Patent.

                                       COUNT X
           (Declaratory Judgment of Infringement of U.S. Patent No. 10,731,220)

       223.    Natera repeats and realleges the foregoing paragraphs as if fully set forth herein.

       224.    Defendants have infringed and continue to infringe at least one claim of the ’220

Patent, pursuant to 35 U.S.C. § 271(a), (b), and/or (c), including from RUO, LDT, and research

tool activities using STRATAFIDE and PCM.

       225.    Archer admits that it has received the FDA’s Breakthrough Device designation for

STRATAFIDE and PCM. Natera believes, and on that basis alleges, that Defendants intend to

engage in the commercial manufacture, use, offer for sale, and sale of the Accused Products as in

vitro diagnostic products (IVDs) if and when it receives FDA approval to do so.

       226.    The prospects for FDA approval is not speculative. Archer states in its S-1 filing

to the SEC: “We expect to launch STRATAFIDE as a regulated device in 2021.” (Ex. 17, at 4,

77.)

       227.    An actual, substantial, and justiciable controversy has arisen and now exists

between the parties concerning whether, inter alia, the manufacture, use, offer for sale, sale, and/or

importation of the Accused Products has or will infringe one or more claims of the ’220 Patent.

       228.    The controversy is immediate. Archer stated to the SEC that it expects to submit

its FDA application this year and may get FDA marketing authorization “within 90 days” of



                                                 58
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 59 of 62 PageID #: 7418




submission. (Ex. 17 at 119 (“We plan to submit our initial companion diagnostic claims on

STRATAFIDE for FDA approval in 2020, including 510(k) filings or PMA filings”); Ex. 17 at

137 (“By statute, the FDA is required to complete its review of a 510(k) notification within 90

days of receiving the 510(k) notification.”).)

        229.   Archer further states that it expects a “faster review through priority review” by

the FDA since “STRATAFIDE and PCM have both received Breakthrough Device designation

from the FDA.” (Ex. 17 at 1, 77, 96.)

        230.   Archer has engaged in “meaningful preparation” for “making, launch, and use of”

STRATAFIDE and PCM for clinical diagnostic uses after FDA approval, sufficient to meet the

“immediacy” requirement. Archer stated in its S-1 filing, “We have devoted a substantial portion

of our resources to the development and commercialization of STRATAFIDE, a . . . IVD” and

“expect to expand this commercial presence ahead of regulatory clearance and/or approvals of

our pipeline products.” (Ex. 17 at 13.)

        231.   The controversy is real. The infringing AMP technology is “substantially fixed”

for STRATAFIDE and PCM and in fact, are already being commercially supplied for RUO

activities.

        232.   Natera is entitled to a judicial declaration that Defendants have infringed or will

infringe, directly and/or indirectly, literally and/or under the doctrine of equivalents, one or more

claims of the ’220 Patent.

        233.   Defendants’ infringement has damaged and will continue to damage Natera, which

is entitled to recover the damages resulting from Defendants’ wrongful acts in an amount to be

determined at trial, and in any event no less than a reasonable royalty.




                                                 59
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 60 of 62 PageID #: 7419




       234.    Moreover, Defendants’ infringement has caused, and will continue to cause,

irreparable injury to Natera, for which damages are an inadequate remedy, unless Defendants are

enjoined from any and all activities that would infringe the claims of the ’220 Patent.

                                     PRAYER FOR RELIEF

       WHEREFORE, Natera prays for a judgment in its favor and against Defendants and

respectfully request the following relief:

       1.      A judgment that Defendants directly infringe, induce infringement, and

contributorily infringe the Asserted Patents.

       2.       An order enjoining Defendants and their officers, directors, agents, servants,

affiliates, employees, divisions, branches, subsidiaries, parents, and all others acting in active

concert therewith from further infringement of the Asserted Patents.

       3.      Damages or other monetary relief, including, but not limited to, costs and pre and

post-judgment interest, to Natera;

       4.      A determination that this is an exceptional case under 35 U.S.C. § 285 and an award

of attorneys’ fees and costs to Natera in this action;

       5.      Costs and expenses in this action;

       6.      An order awarding Natera any such other relief as the Court may deem just and

proper under the circumstances.




                                                 60
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 61 of 62 PageID #: 7420




                                          JURY DEMAND

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Natera hereby demands a

jury trial as to all issues so triable.

                                             MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                             /s/ Derek J. Fahnestock
                                             Jack B. Blumenfeld (#1014)
                                             Derek J. Fahnestock (#4705)
                                             Anthony D. Raucci (#5948)
                                             1201 North Market Street
                                             P.O. Box 1347
OF COUNSEL:                                  Wilmington, DE 19899
                                             (302) 685-9200
MCDERMOTT WILL & EMERY LLP                   jblumenfeld@mnat.com
William G. Gaede, III                        dfahnestock@mnat.com
Bhanu K. Sadasivan                           araucci@mnat.com
Mandy H. Kim
Jodi L. Benassi                              Attorneys for Natera, Inc.
275 Middlefield Road, Suite 100
Menlo Park, CA 94025
(650) 815-7400

January 12, 2021




                                              61
Case 1:20-cv-00125-LPS Document 116 Filed 01/12/21 Page 62 of 62 PageID #: 7421




                                CERTIFICATE OF SERVICE

       I hereby certify that on January 12, 2021, I caused the foregoing to be electronically filed

with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on January 12,

2021, upon the following in the manner indicated:

 Brian E. Farnan, Esquire                                              VIA ELECTRONIC MAIL
 Michael J. Farnan, Esquire
 FARNAN LLP
 919 North Market Street, 12th Floor
 Wilmington, DE 19801
 Attorneys for Defendant

 Edward R. Reines, Esquire                                             VIA ELECTRONIC MAIL
 Derek C. Walter, Esquire
 Kaitlin Paulson, Esquire
 WEIL, GOTSHAL & MANGES LLP
 201 Redwood Shores Parkway
 Redwood Shores, California 94065
 Attorneys for Defendant


                                             /s/ Derek J. Fahnestock
                                             __________________________
                                             Derek J. Fahnestock (#4705)
